PER CURIAM.
Appellant’s claim of ineffective assistance of counsel is not properly raised on direct appeal, particularly in light of the enactment of section 924.051, Florida Statutes (Supp.1996). See McKinney v. State, 579 So.2d 80 (Fla.1991); Gibson v. State, 351 So.2d 948 (Fla.1977); State v. Barber, 301 So.2d 7 (Fla.1974); Dennis v. State, 696 So.2d 1280 (Fla. 4th DCA 1997). We therefore affirm without prejudice to appellant bringing the claim in an appropriate proceeding under Florida Rule of Criminal Procedure 3.850.
We find the evidence sufficient to sustain appellant’s conviction for tampering with evidence. See State v. Jennings, 666 So.2d 131 (Fla.1995); McKenzie v. State, 632 So.2d 276 (Fla. 4th DCA 1994).
AFFIRMED.
ERVIN, BOOTH and BENTON, JJ., CONCUR.